Title: To James Madison from George Nicholas, 9 February 1794
From: Nicholas, George
To: Madison, James


Dear Sir,
Feby. 9th. 94.
I thank you for your friendly and interesting communications of the 15th of Decr. The situation of America has become very critical and interesting. The part which Congress ought to act is consequently difficult and attendend [sic] with many dangers. But I apprehend that there is more danger from their not following the dictates of their judgment, than of their not being able to discern the measures which the true interests of their country would render proper.
I confess that from every thing I see and hear my opinion is fixed that party spirit and private interest influence the deliberations of that body to such a degree, that their measures are seldom dictated by public policy. The conduct of G. B. must proceed from an opinion that she has nothing to fear from the resentment of America: if she has taken up this idea either from the partiality of our rulers to her interest, or from their general weakness or fears, it is high time, that we should consider the tendency of their attachments, their real abilities, and their resolution as to supporting not the honor, but the most important privileges of the nation.
The business of the Algerines I am sorry for as it will affect the nation at large; but I am pleased with it, as it disappoints the selfish and interested views of the addressers. Their friends the British too have paid them well for their servile language. I expect to find them now more clamorous than any other set of men in America for a war. They have brought dishonour on their country; they have deceived the Executive by making them believe that the language of a few interested men, was that of the body of the people. I pray that such conduct may always meet with a similar fate.
Since my last letter to you, some new attempts have been made to raise a body of men to go against the Spaniards; but they will all fail for the want of money. It is said here generally, but I cannot vouch for the truth of it, that Genl. Logan had engaged to go with the party, but that he has declined it for the present from their not being furnished with the means of procuring the necessary supplies. Report also says that a Col: Montgomery is now at the mouth of the Cumberland where he has taken several boats loaded with provisions which he supposes to be Spanish property.
The Executive appear alarmed at these things which are trifling in their nature, and seem to disregard a danger which is imminent. The inhabitants of the western country have lost all confidence in the General government. They have commenced a plan for acting in concert for the purpose of obtaining their just rights; this plan will be pursued until they obtain their object or shall be satisfied that there is no chance of attaining it in their present situation. A full and satisfactory conviction that this is the case will place them in a distressing situation: but disagreeable as it will be to act in that situation they must proceed: what they demand is so clearly their right, and so indispensably necessary to their welfare, that they must and will sacrifice every thing to obtain it. Former attachments, personal affection, smaller interests, and apprehensions from dangers of different kinds, must and will give way to their determined resolution of succeeding in this business. Under these circumstances the Genl. Governmt. ought to anticipate and agree to submit to all the consequences of our being compelled to act for ourselves, or by obtaining for us what we claim prevent our being compelled to take the management of it into our own hands.
You will probably be amused by Wayne with information that he is likely to make a peace with the Northern Indians. If he holds such language the proposals he has received will not justify him in doing so: they have been made by a very small and unimportant part of the Indians. Wayne may be desirous of patching up a peace, though a partial one only, for two reasons. It will prevent the censure he merits for his injudicious conduct last fall; and it will save him from the danger of a conflict with an enemy who he is now co[n]vinced he cannot subdue. In case of a rupture with G. B. it must be of the greatest importance to keep the Indians from uniting with them. If you make peace with the Indians when their force and spirits are at their present height, the English will make them break that peace as soon as they find it to their interest to do so; and then we shall have their united forces to combat with. But if we attack the Indians in a proper manner before the English can join them in an open manner, we may subdue them as a nation, cut off a great part of their warriors and take such steps with the remainder of them as will leave them neither inclination or strength to injure us for a considerable length of time.
We have just heard that our friend Randolph has succeeded Mr. Jefferson. I fear he has placed himself on a bed of thorns. His station will make him the mark at which all who are dissatisfied with public measures, will aim their shafts. When the measures of the government must be such as will either bring the government into disgrace, or endanger it’s existence from the attacks of a foreign enemy, or the effects of civil discord, set on foot by party, and inflamed by the necessary demands for the support of the war, those who conduct that government can expect neither credit or peace in the execution of their offices: but I sincerely wish he may find both in any situation in which he is placed.
Genet is a madman but do not let us quarrel with his nation. Independent of our interest in their success from the nature of their dispute and our situation; if we fix an animosity in them towards us and at the same time get to blows with G. B. I fear that France and G. B. wd. make peace, and that we without one ally would be no match for England alone, much less for her with Spain &c. as her allies. But as long as she is engaged with France we should have nothing to fear from her. The additional expence of a war with America might bring on a national bankruptcy, and even if it had not that effect would cramp all her designs. But in case of a peace with France and a war with America a part only of her present expenditures would enable her to attempt any thing against us: so that her difficulties would be decreasing and our’s increasing daily.
Are men such fools that liberty can no where be enjoyed, without it’s being surrounded with such dangers as if not sufficient to swallow it up, are at least equal to the making of the possessors of it unhappy. With the greatest respect and esteem I am Dear Sir, Yr. friend and servt
G: Nicholas
